Citation Nr: 1636031	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-20 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, bipolar disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory disorder, to include asthma and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from June 1974 to January 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2012, the Veteran requested a Board travel board hearing.  In April 2016, the Veteran received notification that a travel board hearing was scheduled for May 3, 2016, but he did not appear at the hearing and did not explain his absence.  As such, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704 (2015).


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not shown to have been diagnosed either in service or within a year of service discharge; and the evidence fails to establish that the Veteran's currently diagnosed acquired psychiatric disorder is etiologically related to service.

2.  A respiratory disorder was not shown to have been diagnosed either in service or within a year of service discharge; and the evidence fails to establish that the Veteran's currently diagnosed respiratory disorder is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs) and VA treatment records have been obtained.  Additionally, the Veteran was scheduled to testify before the Board, but he did not appear at the hearing.

No VA examinations were requested in relation to the issues of service connection for an acquired psychiatric disorder or a respiratory disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that VA examinations would aid in substantiating the service connection claims for an acquired psychiatric disorder or a respiratory disorder.  See 38 U.S.C. § 5103A(a).  The weight of evidence is against a finding that an acquired psychiatric disorder or a respiratory disorder had its onset during active service or within one year of separation from active service or competent evidence even suggesting that an acquired psychiatric disorder or a respiratory disorder may be associated with service.  As such, elements (2) and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide VA examinations or obtain opinions in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the Veteran's statements, no evidence is of record to suggest that the Veteran's an acquired psychiatric disorder or a respiratory disorder either began during or was otherwise caused by his active service.  These statements alone are insufficient to trigger VA's duty to provide examinations, as they are undermined by his statements at the time of separation. 

 As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

In December 2009, the Veteran filed his claims.  He asserted that his acquired psychiatric disorder and respiratory disorder were due to his active service.  He further asserted that he was exposed to herbicides, which resulted in his acquired psychiatric disorder and respiratory disorder.  He stated that his lung/breathing condition began in 1974 as a result of exposure to fumes from diesel smoke, and that his nerve/anxiety disorder also began in 1974.

Regarding herbicide exposure, while the Veteran is a Vietnam War era veteran, the record contains no evidence that he had any type of foreign service that would have exposed him to herbicides.  His DD Form 214, Certificate of Release or Discharge from Active Duty, shows that he had seven months of active service with no foreign and/or sea service noted.  Furthermore, the Veteran's STRs also do not reflect any foreign duty assignments.  As such, herbicide exposure is not conceded.  In any event, acquired psychiatric disorders, asthma, and COPD are not listed as diseases associated with herbicide expose.  38 C.F.R. §§ 3.307, 3.309.

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnosis for an acquired psychiatric disorder or respiratory disorder.  In fact, in January 1974 and January 1975, he specifically denied having either psychiatric symptoms or asthma.  At examinations in May 1975 and January 1975, his lungs and chest were normal and he had a normal psychiatric examination.  In addition, he specifically reported being in good health. 

The first evidence of asthma in the Veteran's medical record is not until October 2009, and the first evidence of an acquired psychiatric disorder is not until February 2010, both more than three decades after his separation from service.

The Veteran has not submitted any medical evidence suggesting that either his acquired psychiatric disorder or respirator disorder were the result of his active service other than his own assertions.

Based upon the evidence of record, the Board finds there is no evidence that an acquired psychiatric disorder or respiratory disorder had its onset in service or within a year of service discharge or is otherwise etiologically related to service.  The record contains no evidence of any mental health symptoms or respiratory symptoms in service, at discharge, or after his separation from active service for more than three decades.  There is also no competent medical opinion of record which even suggests that the Veteran's acquired psychiatric disorder or respiratory disorder may be the result of his military service.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion, such as diagnosing an acquired psychiatric disorder or respiratory disorder or determining their etiology.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  Therefore, while the Veteran disagrees with the conclusion that both his acquired psychiatric disorder and respiratory disorder neither began during, nor was otherwise caused by, his military service, he is not considered competent (meaning medical qualified) to address the etiology of either an acquired psychiatric disorder or respiratory disorder.  As such, his opinion is insufficient to provide the requisite nexus. 

Moreover, while the Veteran would be considered competent to report symptoms he experienced in or around his service, he has not done so, and the service treatment records do not show such complaints.

Accordingly, the criteria for service connection have not been met for an acquired psychiatric disorder or respiratory disorder.  That is, the evidence does not show that a chronic acquired psychiatric disorder or respiratory was diagnosed in service or within one year of service and the weight of the evidence is against a finding that an acquired psychiatric disorder or respiratory disorder has existed continuously since service.  Therefore, the claims are denied. 


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for a respiratory disorder is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


